DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species B and Group II, Species E, readable on claims 1-3 and 5 in the reply filed on 2/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5
Claim 1 recites the limitation “the structure being set not to bend at an arbitrary bending angle or more” in Lines 7-8, the claim language does not clearly identify the relationship between the structure and the arbitrary bending angle.  It’s the examiner’s understanding that the structure is configured to bend and is prevented from further bending beyond an arbitrary bend angle.  Appropriate correction is required.
Claim 1 recites the limitation “on an outer circumferential surface” in Line 3, wherein the claim does not provide any frame of reference for what component includes the outer circumferential surface.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiie (US Patent Application Publication No. 2014/0350461).

In regard to claim 1, Nishiie discloses an insertion apparatus (10, Fig. 1) comprising:
an insertion portion (30) which is inserted into a body cavity of a subject and provided with a cylindrical body (130) rotatable around a longitudinal axis on an outer circumferential surface (Fig. 1), the insertion portion having predetermined flexibility; and 
a driving source (200) configured to cause the cylindrical body to rotate (Par. 31, Fig. 1); 
wherein the cylindrical body is configured with a structure (via helical tube (135) disposed within the cylindrical body, Fig. 3B), the structure as a whole having predetermined bending rigidity (the helical tube would have a predetermined bending rigidity since all materials have a bending rigidity) and the structure being set not to bend at an arbitrary bending angle or more (the helical tube would be provided with a maximum bending angle partially due to the material of the helical tube as well as the layers (131a,131b,131c) enclosing the helical tube, Fig. 3B) so that rotation by driving force of the driving source does not stop even if the structure receives external force to try to maintain a bending shape of the body cavity from a body cavity wall that the structure touches, due to the predetermined bending rigidity (the driving source is capable of being operated to conduct the intended function, furthermore, Nishiie does not teach of any control system that would cause the driving source to stop based on a detected condition of the cylindrical body).

In regard to claim 2, Nishiie teaches wherein the cylindrical body is detachably provided on the outer circumferential surface of the insertion portion (Par. 114).

In regard to claim 3, Nishiie teaches wherein the cylindrical body is a spiral tube including a helical fin (133) inclined relative to the longitudinal axis, on an outer circumferential surface (Fig. 3B illustrates the fin inclined relative to the longitudinal axis).

In regard to claim 5, Nishiie teaches wherein a helical tube (135) is included inside the cylindrical body (Fig. 3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	February 26, 2021